Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Harry Winston Diamond Corporation announces closing of the purchase to increase its ownership in the Diavik Joint Venture back to 40% TORONTO, Aug. 25 /CNW/ - Harry Winston Diamond Corporation (TSX: HW, NYSE: HWD) (the "Company"), is pleased to announce the closing of the purchase of the 9% indirect interest in the Diavik Joint Venture from Kinross Gold Corporation ("Kinross") that was previously announced on July 23, 2010. With this transaction completed, Harry Winston Diamond Corporation's ownership interest in the Diavik Joint Venture is reinstated to 40%. The aggregate purchase price for this transaction was US$220 million.
